Citation Nr: 0314975	
Decision Date: 07/07/03    Archive Date: 07/10/03

DOCKET NO.  02-13 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus, type 2.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from September 1966 to August 
1968.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 rating decision by the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for 
diabetes mellitus, type 2, and assigned a 20 percent rating 
effective February 2001.  In December 2002, the veteran 
testified before the undersigned at a personal hearing at the 
RO.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  Second, VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.  

In this case, the veteran has not been notified of VCAA.  
Accordingly, VA should undertake the appropriate actions to 
ensure that the directives of VCAA have been followed.  
Disabled American Veterans, et al. v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  

At his personal hearing, the veteran indicated that the 
record was incomplete.  Specifically, he indicated the 
complete records of Dr. Timothy D. Decker and from the VA 
Primary Care Clinic in Gadsden, Alabama, were not of record.  
Also, the veteran indicated that his diabetes mellitus had 
worsened.  He has not been afforded a VA diabetes mellitus 
examination.  The missing records should be obtained and the 
veteran should be afforded an examination.  At his personal 
hearing and in written correspondence dated in April 2002, 
the veteran raised the issues of service connection for 
diabetic retinopathy, hypertension due to diabetes mellitus, 
and impotency/loss of a creative organ due to diabetes 
mellitus.  The Board believes that overall these issues are 
intertwined with the matter on appeal.  


The Board also notes that the veteran submitted a record from 
Dr. Decker, dated in December 2002, at his hearing.  This 
evidence was not reviewed prior to the transfer of the case 
to the Board.  

Finally, in evaluating the veteran's claim for a higher 
rating consideration of 38 C.F.R. § 3.321 should be 
undertaken, as was addressed in the statement of the case.  




Accordingly, this matter is REMANDED for the following 
action:

1.  The veteran should be sent an 
appropriate letter to ensure compliance 
with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  The RO veteran should be advised 
of the evidence necessary to substantiate 
his claims, as well as what evidence he 
is to provide and what evidence VA will 
attempt to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The 
veteran is informed that if there is 
evidence supporting the issue on appeal, 
he should identify that evidence to VA 
and submit any lay evidence.

2.  Copies of all clinical records, which 
are not already in the claims file, of 
the veteran's treatment at the VA Primary 
Care Clinic in Gadsden, Alabama, should 
be obtained.

3.  Copies of all clinical records of the 
veteran, which are not already in the 
claims file, from Dr. Decker, should be 
obtained.  

4.  The veteran should be afforded a VA 
examination to determine the current 
nature, extent, and manifestations of the 
veteran's diabetes mellitus.  All 
indicated tests should be completed.  The 
claims file, to include all evidence 
added to the record pursuant to this 
REMAND, should be made available to the 
examiner prior to the examination.  The 
examiner should specifically indicate if 
the veteran's diabetes mellitus requires 
insulin and how often, restricted diet, 
and regulation of activities; if the 
veteran has episodes of ketoacidosis or 
hypoglycemic reactions requiring 
hospitalizations, and, if so, how many or 
if the veteran visits to a diabetic care 
provider, and, if so, how many; 
progressive loss of weight and strength; 
or any other complications including the 
claimed hypertension, retinopathy and 
genitourinary disorders.  

5.  Upon completion of the requested 
actions, the issue on appeal should be 
readjudicated taking into consideration 
all of the evidence of record and with 
regard to 38 C.F.R. § 3.321.  Thereafter, 
if the claim remains denied, the case 
should be returned after compliance with 
requisite appellate procedures to include 
an issuance of a supplemental statement 
of the case.   The RO should also 
adjudicate the intertwined issues 
previously mentioned.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by VA.  The 
law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




	                  
_________________________________________________
                                                      Mark J. 
Swiatek	
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


